NO illegality of tlie proceedings of the board doing county business, relative to the selecting, &c., of the grand jurors, is a cause for setting aside an indictment. Stat., 1841, p. 126.
An objection to the mode in which such board discharged its duty, as to the selecting and drawing of grand jurors, must be made by way of challenge before the grand jurors are sworn. Ibid. An indictment for betting on the result of an election, must state for what purpose the election bet on was held; that is, whether it was for President of the United States, for Governor of the State, &c.